        Case 17-11811         Doc 162          Filed 11/13/18 Entered 11/13/18 13:57:00             Desc Main
                                                Document     Page 1 of 3

                     IN THE UNITED STATES BANKRUPTCY COURT
                FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

      In Re:                                          )
                                                     )
      Rebuiltcars Corporation,                        )    NO. 17-11811
                        Debtor                        )
                                                      )    Chapter 11
                                                      )
                                                      )    Honorable Judge Timothy A. Barnes


                                               NOTICE OF MOTION

TO:      See Attached Certificate of Service

PLEASE TAKE NOTICE that on December 4, 2018, at 10:00 AM, the undersigned will appear before the Honorable
Timothy A. Barnes at the Dirksen Federal Building, located at 219 S. Dearborn, Courtroom 744, Chicago, Illinois and
will then and there present the attached MOTION FOR ENTRY OF FINAL DECREE, at which time you
may appear if you so choose.



                                                               BY:       S/PENELOPE B. BACH
                                                                         BACH LAW OFFICES
                                                                         COUNSEL FOR DEBTOR(S)
                                                                         P.O. BOX 1285
                                                                         NORTHBROOK, IL 60062
                                                                         PHONE: (847) 564 0808
                                                                         ATTORNEY NO: 6284659
      Case 17-11811       Doc 162       Filed 11/13/18 Entered 11/13/18 13:57:00            Desc Main
                                         Document     Page 2 of 3

                   IN THE UNITED STATES BANKRUPTCY COURT
              FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION


   In Re:                                        )
                                                )
   Rebuiltcars Corporation,                      )    NO. 17-11811
                     Debtor                      )
                                                 )    Chapter 11
                                                 )
                                                 )    Honorable Judge Timothy A. Barnes


                      MOTION FOR ENTRY OF FINAL DECREE
   _______________________________________________________________________________

       NOW COMES the Reorganized Debtor, Rebuiltcars Corporation, by its attorneys, Penelope

N. Bach and Paul M. Bach of Bach Law Offices, and ask this Honorable Court to enter a Final

Decree, as well as closing this case with a reservation of jurisdiction to reopen this case for any of the

reasons stated in the confirmed Chapter 11 Plan and/or Disclosure Statement. In support thereof, the

Reorganized Debtor states as follows:

       1. On April 14, 2017, the Debtor filed a Voluntary Petition for Relief, according to the

provisions of Chapter 11 of the Code.

       2. On October 9, 2018, this Court held a hearing and entered an Order pursuant to Section

1129 of the bankruptcy Code confirming the Debtor’s Plan of Reorganization.

       3. The plan has been substantially consummated within the meaning of Section 1101(2) of

the Bankruptcy Code. (See attached Proof of Payments).

       4. Debtor requests that this Court enter a final decree closing this Chapter 11 case. The final

decree should expressly reserve jurisdiction in this Court for all pending matters, all final fee

hearings, and those matters enumerated in Article VI of the Plan.
      Case 17-11811       Doc 162
                               Filed 11/13/18 Entered 11/13/18 13:57:00 Desc Main
                                 Document      Page 3 of 3
        WHEREFORE, the Reorganized Debtor, Rebuiltcars Corporation, asks this Honorable Court

to enter a Final Decree closing this Chapter 11 case with an express reservation of jurisdiction as

requested in this Motion, and for such other relief as is just and equitable.



                                               Respectively Submitted,
                                               Rebuiltcars Corporation

                                               By: /s/ Penelope N. Bach



Penelope N. Bach
Bach Law Offices
Attorneys At Law
P.O. Box 1285
Northbrook, Illinois 60062
Phone (847) 564 0808
